UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

Contact Persons
Name :
Telephone :
Name :
Telephone :
APR

15

Sarah Willis
(202) 205-8658
Ruth Ryder
(202) 205-5547

2nri3

OSEP 03-6

OSEP MEMORANDUM

TO :

Part C Coordinators
State Interagency Coordinating Council Chai ersons
I
Stephanie S . Lee
Director
Office of Special Education Programs

FROM:

SUBJECT :

Annual Performance Report for Part C of the Individuals with Disabilities
Education Act (Part C)

ACTION
REQUIRED : Submission of Annual Performance Report by July 1, 2003

As a condition of the Part C grant award, the lead agency in each State is required to submit an
Annual Performance Report . The Education Department General Administrative Regulations
(EDGAR) at 34 CFR ยง80 .40 require that States submit annual performance reports regarding
their actual accomplishments during the reporting period compared to established objectives .
This Annual Performance Report for Part C of the Individuals with Disabilities Education Act is
designed to provide uniform reporting from States and result in high-quality information across
States .
The statute (see 20 U .S .C . 1441(e)(1)(D)) and Part C regulations (see 34 CFR ยง303 .654) require
that the State Interagency Coordinating Council (ICC) "submit an annual report to the Goo rrnor
and to the Secretary on the status of early intervention programs for infants and toddlers vkIt h
disabilities and their families operated within the State ." In an effort to reduce the reporting
400 MARYLAND AVE., S .W ., WASHINGTON, D .C . 20202
www . ed . go v
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 - Part C Coordinators
State Interagency Coordinating Council Chairpersons
burden on States, the Office of Management and Budget previously approved the "Interagency
Coordinating Council Certification of Annual Report," which would enable your State to satisfy
both the EDGAR requirements for the lead agency and the Part C requirements for the ICC with
a single report . If your ICC chooses this option, the attached form must be signed by the ICC
Chairperson and submitted with your State's Annual Performance Report . The ICC may adopt,
as its report, the information presented in the State's Annual Performance Report or indicate that
it disagrees with the information . In either case, the ICC may wish to provide additional
comments related to the Annual Performance Report by appending comments .
The FY 2001 Annual Performance Report must address the items contained in the attachment
related to activities and expenditures of any Part C funds used during the specified grant period
(July 1, 2001 through September 30, 2002) . This information is used by this Office for a variety
of purposes, including ongoing monitoring and implementation of Part C, background in
preparation for the Office of Special Education Programs monitoring, data addressing the Part C
performance indicators that accompany the Department's annual budget proposal, and responses
to Congressional inquiries . This information, which helps explain your State's implementation
of Part C (i .e., various sources of funds, expenditures, gaps in services, interagency collaborative
efforts), may also be valuable information in other corollary efforts, such as State legislative and
budget process or systems' improvement .
Attached you will find detailed directions and forms to use in preparing your Annual
Performance Report. Please submit the Report no later than July 1, 2003, with the ICC
Certification attached, as appropriate, to :
Mrs . Gwendolyn A . Gage
Management and Program Analyst
Monitoring and State Improvement Planning Division
Office of Special - Education Programs
U.S . Department of Education
Mary E . Switzer Building
330 C Street, SW, Room 3617
Washington, DC 20202-2640
If you have further questions about the Annual Performance Report, please contact your Part ('
State Contact .
Attachments

